Citation Nr: 1419029	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure in service.

2.  Entitlement to service connection for a sleep disorder (claimed as loss of sleep).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service.

4.  Entitlement to service connection for hypertension, to include as secondary to claimed diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service.

6.  Entitlement to service connection for an eye disorder, to include as secondary to claimed diabetes mellitus and/or herbicide exposure in service (claimed as vision problems with retina damage).

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a skin disorder of the legs, to include as secondary to herbicide exposure in service (claimed as ulceration of the legs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1969.  He died in January 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision prior to his death.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2012, prior to his death; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

The Board received notice that the Veteran died in January 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the claims of service connection for diabetes mellitus, a sleep disorder, erectile dysfunction, hypertension, peripheral neuropathy of the upper and lower extremities, an eye disorder, headaches, and a skin disorder (including ulcerations of the legs) at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, claims do not survive the deaths of the claimants.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided by this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


